EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is dated April 7, 2008, and is entered
into between Foamex International Inc., a Delaware corporation and its primary
operating subsidiary Foamex L.P. (together with their subsidiaries, successors
and assigns, collectively the “Company”), and David Prilutski (“Executive”).

WHEREAS, the Company desires to employ Executive as its Executive Vice President
and Chief Operating Officer and Executive is willing to accept such employment;
and

WHEREAS, Executive and the Company desire to set forth the terms and conditions
of Executive’s employment with the Company in this Agreement.

NOW, THEREFORE, the parties hereby agree:

ARTICLE I.

Employment, Duties and Responsibilities

1.1  Employment. During the Term (as defined in Section 2.1 hereof), Executive
shall be employed as the Executive Vice President and Chief Operating Officer of
Foamex International Inc. and Foamex L.P. and shall report directly to the Chief
Executive Officer. Executive agrees to devote his full business time and efforts
to promote the interests of the Company. Nothing herein, however, shall preclude
Executive from devoting a portion of his time and efforts (and retaining
remuneration, if any, for such services) to (i) his personal and family affairs
and investments, (ii) charitable, educational, civic and political activities,
or (iii) service on the boards of other for-profit and not-for-profit entities,
in each case so long as such activities do not materially interfere with the
performance of his duties hereunder; and further provided that with respect to
serving on the board of any for-profit entity, Executive shall have obtained the
prior consent of the Board of Directors of the Company (the “Board”), which
consent shall not be unreasonably withheld.

1.2  Duties and Responsibilities. During the Term, Executive shall have such
duties, responsibilities and authorities commensurate with his position as
Executive Vice President and Chief Operating Officer and as may be assigned to
Executive from time to time by the Chief Executive Officer consistent with
Executive’s position.

ARTICLE II.

Term of Employment

 

2.1

Term.

 

--------------------------------------------------------------------------------



(a) The “Initial Term” of Executive’s employment under this Agreement shall
commence on April 7, 2008 (the “Effective Date”) and shall continue through the
close of business on April 7, 2010 (the “Scheduled Expiration Date”), unless
sooner terminated in accordance with Section 5 below. Executive’s employment
hereunder shall be automatically extended on the terms and conditions set forth
herein for successive one-year periods commencing on the Scheduled Expiration
Date, unless either party hereto gives written notice to the other party of its
or his election not to so extend Executive’s employment hereunder at least 45
days prior to the Scheduled Expiration Date or any anniversary thereof;
provided, that no more than two such automatic extensions may occur pursuant to
the foregoing, and this Agreement will not extend beyond April 7, 2012 on
account of such automatic extensions. The period during which Executive is
employed pursuant to this Agreement (including the Initial Term and any
extension thereof in accordance with the preceding sentence) shall be referred
to as the “Term.”

(b) Executive represents and warrants to the Company that as of the Effective
Date (i) neither the execution and delivery of this Agreement nor the
performance of his duties hereunder violates or will violate the provisions of
any other written agreement to which he is a party or by which he is bound; and
(ii) except for obligations to maintain confidentiality of certain information
relating to previous employers which will not unreasonably interfere with the
performance of his duties hereunder, there are no written agreements by which he
is currently bound which would prevent him from performing his duties hereunder.

(c) Foamex International Inc. and Foamex L.P. each represent and warrant to
Executive that (i) the execution, delivery and performance of this Agreement by
it has been fully and validly authorized by all necessary corporate action,
(ii) the officer signing this Agreement on its behalf is duly authorized to do
so, and (iii) the execution, delivery and performance of this Agreement does not
violate any applicable law, regulation, order, judgment or decree or any
agreement, plan or corporate governance document to which it is a party or by
which it is bound.

ARTICLE III.

Compensation and Expenses

3.1  Salary, Bonuses and Benefits. During the Term, Executive shall be entitled
to the following:

(a)  Salary. The Company shall pay Executive a base salary during the Term at a
rate of $425,000 per annum (“Base Salary”), payable in accordance with the
normal payment procedures of the Company (but in no event less frequently than
semi-monthly) and subject to such withholdings and other normal employee
deductions as may be required by applicable law. The Board or a committee
thereof shall review the Base Salary annually for increase (but not decrease),
and may in its discretion increase the Base Salary or retain the then-current
Base Salary following any such review. For purposes of this Agreement, after any
increase to the Base Salary, the term “Base Salary” shall mean such increased
amount.

 

--------------------------------------------------------------------------------



(b)  Benefits. Executive shall participate during the Term in such 401(k),
pension, supplemental executive retirement plan, life insurance, health,
disability and major medical insurance plans, and in such other senior executive
officer benefit and perquisite plans, programs or policies, as may be maintained
from time to time by the Company or its affiliates during the Term, in each case
on a basis no less favorable to Executive than the basis generally provided to
other similarly-situated senior executive officers of the Company and subject to
the terms and provisions of such plans, programs or policies. During the Term,
the Company shall pay Executive a car allowance of $1,200 per month, payable in
accordance with the Company’s practices for other senior executive officers of
the Company.

(c)  Bonus. During the Term, Executive shall be eligible to earn bonus awards in
accordance with the incentive programs in effect for such performance year based
on a target bonus opportunity of 55% of Base Salary (“Target Bonus”). The bonus
for each year (“Annual Bonus”) shall be based upon the attainment of Company
performance targets for the applicable fiscal year, as measured against a
written set of reasonable performance criteria established by the Board or the
Compensation Committee of the Board (the “Compensation Committee”) and
communicated to Executive for such fiscal year prior to the end of the first
quarter of such fiscal year. If the performance criteria established for the
relevant year are met, Executive shall be paid an Annual Bonus equal to no less
than the Target Bonus. The Annual Bonus shall be awarded pursuant to the
Company’s annual bonus plan for the calendar year in question (the “Bonus Plan”)
and except as otherwise provided for herein, shall be subject to the terms and
conditions of the Bonus Plan. The Board or the Compensation Committee will
review the Target Bonus as a percentage of Base Salary annually and may in its
discretion increase the Target Bonus as deemed appropriate by the Board or the
Compensation Committee, but may not decrease such target bonus opportunity
without Executive’s prior written consent (a “Permitted Decrease”). For purposes
of this Agreement, after any permitted adjustment hereunder, “Target Bonus”
shall mean such adjusted amount. Any Annual Bonus shall be paid in cash and at
the same time as bonuses are generally paid to other senior executive officers
of the Company, but in no event later than March 15th of the year following the
end of the applicable performance period.

(d) During the Term, at the discretion of the Board or the Compensation
Committee, Executive will be entitled to participate in the Company’s equity
plans and programs for senior executive officers of the Company on a basis that
is consistent with the basis upon which any other similarly-situated senior
executive officer participates. The Company shall cause the Board or
Compensation Committee to grant Executive shares of restricted common stock of
the Company and options to purchase common stock of the Company pursuant to the
Foamex International Inc. 2007 Management Incentive Plan (the “MIP”) no later
than forty-five (45) days following the Effective Date consistent with the offer
letter previously provided to Executive (the “2008 Grant”). Except as set forth
herein or in Articles V or VI of this Agreement, all terms and conditions of the
2008 Grant shall be as set forth in the MIP and the applicable award agreement
for the 2008 Grant.

(e)  Vacation. Executive shall be entitled to a paid vacation of not less than
five (5) weeks per year during the Term, in accordance with Company policy (but
not necessarily consecutive vacation weeks) for senior executive officers during
the Term.

 

--------------------------------------------------------------------------------



3.2  Expenses. The Company will promptly reimburse Executive for reasonable
business-related expenses incurred by him in connection with the performance of
his duties hereunder during the Term, subject, however, to the Company’s
policies relating to business-related expenses as in effect from time to time
during the Term.

3.3  Reimbursement of Legal Expenses. The Company will promptly reimburse
Executive for his reasonable legal fees and related costs incurred in connection
with the negotiation and preparation of this Agreement, up to $5,000.

ARTICLE IV.

Exclusivity, Etc.

 

4.1

Exclusivity.

(a)  Executive agrees to perform his duties, responsibilities and obligations
hereunder efficiently and to the best of his ability. Except as set forth in
Section 1.1 hereof, Executive agrees that he will devote his full business time,
care and attention and use his reasonable best efforts to perform his duties,
responsibilities and obligations during the Term. Executive agrees that all of
his activities as an employee of the Company shall be in substantial conformity
with all policies, rules and regulations and directions of the Company not
inconsistent with this Agreement.

(b) Executive agrees that during the Term he will not engage in any other
business activities, pursued for gain, profit or other pecuniary advantage, that
are competitive with the activities of the Company, except as permitted in
Section 4.2 and Section 1.1.

4.2  Other Business Ventures. Executive agrees that during the Term, he will not
own, directly or indirectly, any controlling or substantial stock or other
beneficial interest in any business enterprise which is engaged in, or
competitive with, any business engaged in by the Company. Notwithstanding the
foregoing, Executive may own, directly or indirectly, up to 1% of the
outstanding capital stock of any such entity.

 

4.3

Confidentiality; Non-competition.

(a) Executive agrees that he will not, at any time during or after the Term,
other than in the ordinary course of performing his duties for the Company, make
use of or divulge to any other person, firm or corporation any trade or business
secret, process, method or means, or any other confidential information
concerning the business or policies of the Company, which he may have learned in
connection with his employment. For purposes of this Agreement, a “trade or
business secret, process, method or means, or any other confidential
information” shall mean and include written information reasonably treated as
confidential or as a trade secret by the Company. Executive’s obligation under
this Section 4.3(a) shall not apply to any information which (i) is known
publicly (including information known publicly within the relevant trade or
industry); (ii) is in the public domain or hereafter enters the public domain
without the fault of

 

--------------------------------------------------------------------------------



Executive; (iii) is known to Executive prior to his receipt of such information
from the Company, as evidenced by written records of Executive; or (iv) is
hereafter disclosed to Executive by a third party not under an obligation of
confidence to the Company. Executive agrees not to remove from the premises of
the Company, except as a director or an employee of the Company in the
performance of his duties for the Company and its affiliates or except as
specifically permitted in writing by the Company, any document or other object
containing or reflecting any such confidential information. Executive recognizes
that all such documents and objects, whether developed by him or by someone
else, will be the sole exclusive property of the Company. Upon termination of
his employment hereunder, Executive shall forthwith deliver to the Company all
such confidential information, including without limitation all lists of
customers, correspondence, accounts, records and any other documents or property
made or held by him or under his control in relation to the business or affairs
of the Company, and no copy of any such confidential information shall be
retained by him; provided, however, that nothing herein shall prevent Executive
from retaining (i) his papers and other materials of a personal nature,
including, without limitation, photographs, correspondence, personal diaries,
calendars, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of his business expenses, (iii)
information that is necessary for tax purposes, and (iv) copies of plans,
programs, policies and agreements relating to his employment, or termination
thereof, with the Company and its affiliates. Anything herein or elsewhere to
the contrary notwithstanding, the provision of this Section 4.3(a) shall not
apply (i) when disclosure is required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with jurisdiction to order Executive to disclose or make accessible any
information or (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement or any other agreement between the parties,
including, without limitation, the enforcement of such agreements.

(b) If Executive’s employment is terminated for any reason during the Term other
than for Cause, Executive shall not for a period of one year from the date of
such termination, directly or indirectly, whether as an employee, consultant,
independent contractor, partner or joint venturer, (i) perform any services for
a competitor which has material operations which directly compete with the
Company in the sale of any products sold by the Company at the time of the
termination of Executive’s employment (“Competitive Business”); (ii) solicit or
induce, or in any manner attempt to solicit or induce, any person employed by,
or as agent of, the Company to terminate such person’s contract of employment or
agency, as the case may be, with the Company; or (iii) divert, or attempt to
divert, any person, concern, or entity from doing business with the Company, nor
will he solicit or cause any other person or entity to solicit any person,
concern or entity to cease being a customer or supplier of the Company.
Notwithstanding anything herein to the contrary, this Section 4.3(b) shall not
prevent Executive from acquiring securities representing not more than 1% of the
outstanding voting securities of any entity.

(c) In the event of any conflict between the provisions of this Section 4.3 and
the provisions of any other Company agreement, plan, policy, program or
arrangement, whether entered into before, on or after the date of this
Agreement, the provisions of this Section 4.3 shall control, unless Executive
has expressly agreed in writing that the conflicting provision will override or
amend this Section 4.3.

 

--------------------------------------------------------------------------------



ARTICLE V.

Termination

5.1  Termination by the Company. The Company shall have the right to terminate
Executive’s employment at any time, with or without “Cause,” subject to the
specific contractual obligations of the Company to Executive described herein.
For purposes of this Agreement, “Cause” shall mean (i) substantial and continued
willful failure by Executive to perform his duties hereunder which results, or
could reasonably be expected to result, in material harm to the business or
reputation of the Company, which failure is not cured (if curable) by Executive
within 60 days after written notice of such failure is delivered to Executive by
the Company, (ii) gross misconduct relating to the performance of Executive’s
duties for the Company and its affiliates, including, without limitation,
embezzlement, fraud or misappropriation of the Company’s property, (iii) the
conviction of, or entry of a plea of guilty or nolo contendere to, a felony or
other crime involving moral turpitude, or (iv) any material breach by Executive
of any material obligation to the Company or any of its affiliates under
Sections 4.1(b), 4.2 or 4.3, which breach is not cured (if curable) by Executive
within 60 days after written notice of such failure is delivered to Executive by
the Company. Anything herein to the contrary notwithstanding, Executive shall
not be terminated for “Cause” within the meaning of clauses (i), (ii) or (iv)
unless he receives written notice from the Company stating the basis for such
termination and there is a majority vote of all non-employee members of the
Board to terminate him for Cause. The Company’s decision under Section 2.1 to
not extend the Term of this Agreement shall be considered a termination of
Executive’s employment without Cause with such termination taking effect on the
last day of the Term.

5.2  Death. In the event Executive dies during the Term, Executive’s employment
under this Agreement shall automatically terminate, such termination to be
effective on the date of Executive’s death.

5.3  Disability. In the event that Executive shall suffer a Disability (as
defined below), the Company or Executive shall have the right to terminate
Executive’s employment under this Agreement, such termination to be effective
upon the giving of notice thereof to the other party in accordance with Section
6.5 hereof. For purposes of this Agreement, the term “Disability” means
Executive is receiving long-term disability benefits under the Company’s plan(s)
or, if there is no such plan, a physical or mental condition which has prevented
Executive from performing satisfactorily his duties hereunder for a period of at
least 90 consecutive days in any 365 day period or 120 non-consecutive days
within any 365 day period as determined by a medical doctor mutually agreeable
to Executive and the Company. If the parties cannot agree on a medical doctor,
Executive and the Company shall each choose a medical doctor, and the two
medical doctors shall choose a third medical doctor, who shall be the approved
“medical doctor” for this purpose.

5.4  Termination by Executive with or without Good Reason. Executive may
terminate his employment hereunder at any time, with or without Good Reason;
provided that any termination by Executive of his employment under this
Agreement for Good Reason shall not be

 

--------------------------------------------------------------------------------



effective unless Executive has provided notice to the Company of the event
giving rise to Good Reason no later than 90 days after the date the event occurs
or, if later, the date Executive learns (or should have learned) of such event.
Each of the following will constitute Good Reason for purposes of this
Agreement, unless otherwise agreed to in writing by Executive: (i) Foamex
International Inc. sells, leases or otherwise transfers all or substantially all
of its assets and that of its subsidiaries (including, without limitation,
Foamex L.P.) to an entity which has not, as of the date of such transaction,
either assumed the Company’s obligations under this Agreement or entered into a
new employment contract which is mutually satisfactory to Executive and such
entity; (ii) a material diminution occurs in the duties, responsibilities or
authorities of Executive as Executive Vice President and Chief Operating Officer
of the Company that is not cured within 15 days after written notice of the same
is received by the Company; (iii) the failure to pay compensation required
hereunder and such failure is not cured within 15 days after written notice of
the same is received by the Company; (iv) any change in the reporting structure
so that Executive reports to someone other than the Chief Executive Officer; (v)
the principal executive offices of the Company are moved to a location more than
fifty (50) miles from its location immediately prior to the Change in Control;
(vi) any decrease in Executive’s Base Salary or Target Bonus opportunity, other
than a Permitted Decrease in Executive’s Target Bonus opportunity; or (vii) any
material breach by the Company, or any of its affiliates, of any material
obligation to Executive under this Agreement. Notwithstanding the above, Good
Reason shall not exist unless the Executive has notified the Board of the
actions or failures to act giving rise to Good Reason, and such actions or
failures, if capable of being cured, shall not have been cured by the Company
within 30 days of the receipt of such notice and Executive has terminated his
employment within 75 days after so notifying the Board.

 

5.5

Effect of Termination.

(a) In the event of termination of Executive’s employment for any reason, the
Company shall pay or provide Executive (or his beneficiary or, if he has not
selected a beneficiary, his estate, in the event of his death) (i) any Base
Salary or other compensation earned but not paid to Executive prior to the
effective date of such termination, (ii) any business expenses that remain
unreimbursed as of the date of termination and (iii) any payments, benefits, or
entitlements which are vested, fully and unconditionally earned or due pursuant
to this Agreement or any Company plan, policy, program or arrangement or other
agreement (clauses (i) through (iii), “Accrued/Other Obligations”). Executive’s
outstanding equity awards, if any, will be treated in accordance with the terms
of the applicable plans and award agreements governing such awards.

(b) In the event of a termination of Executive’s employment by Executive for
Good Reason or by the Company for reasons other than for Cause, death or
Disability, in addition to any Accrued/Other Obligations, Executive shall,
subject to the effectiveness of his execution of a release and waiver in the
form attached hereto as Exhibit A, be entitled to:

(i)        a cash amount, payable in twelve (12) equal monthly installments
following the date of Executive’s termination of employment in accordance with
the Company’s regular payroll practices, equal to the sum of (i) Executive’s
Base Salary, plus (ii) Executive’s Target Bonus (it being understood that if
Executive’s employment is

 

--------------------------------------------------------------------------------



so terminated after April 7, 2010 and there has been a Permitted Decrease (other
than any such decrease that Executive has agreed to in writing prior to such
decrease), the Target Bonus (as used in Section 5.5(b) hereof) will mean the
Target Bonus in effect immediately prior to the Scheduled Expiration Date);

 

(ii)       payment of an Annual Bonus in cash for the year of termination,
determined by multiplying the Target Bonus by a fraction, the numerator of which
is the number of days Executive was employed during the performance year in
which the date of termination occurs and the denominator of which is 365
(“Pro-Rata Bonus”) in a lump-sum at such time as such Annual Bonus is generally
paid to other senior executives of the Company; and

 

(iii)      accelerated vesting of the portion of Executive’s 2008 Grant that
would have vested during the one-year period following the date of the
termination of Executive’s employment with the Company, with any such portion of
the 2008 Grant that are vested stock options remaining exercisable for the
lesser of the period ending on the six (6) month anniversary of the last day of
the fiscal quarter in which Executive’s employment with the Company terminates
and the remainder of their original terms (it being understood that, in the
event of any discrepancy between this provision and the terms and conditions of
the MIP and applicable grant agreement for the 2008 Grant, this provision shall
prevail); and

 

(iv)      continued participation for Executive and his eligible dependents
under the Company’s medical and dental plans in accordance with Section 3.1(b)
at the same cost Executive was paying as an employee during the twelve (12)
month period commencing on the date Executive’s employment is terminated. Upon
the expiration of such 12-month period, Executive shall be eligible to elect
medical and/or dental continuation coverage under the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

(c) In the event Executive’s employment is terminated on account of death or
Disability (as defined in Section 5.3 hereof), in addition to any Accrued/Other
Obligations, Executive (or his beneficiary or, if he has not selected a
beneficiary, his estate, in the event of his death) shall be entitled to:

 

(i)        a Pro-Rata Bonus for the year of termination in a lump-sum at such
time as the Annual Bonus is generally paid to other senior executives of the
Company;

 

(ii)       continued participation for Executive (in the case of Disability) and
his eligible dependents under the Company’s medical and dental plans in
accordance with Section 3.1(b) at the same cost Executive was paying as an
employee during the twelve (12) month period commencing on the date Executive’s
employment is terminated. Upon the expiration of such 12-month period, Executive
(or his eligible dependents, as the case may be) shall be eligible to elect
medical and/or dental continuation coverage under the provisions of COBRA; and

 

--------------------------------------------------------------------------------



(iii)      accelerated vesting of the portion of Executive’s 2008 Grant that
would have vested during the one-year period following the date of the
termination of Executive’s employment with the Company, with any such portion of
the 2008 Grant that are vested stock options remaining exercisable for the
lesser of one year following such termination and the remainder of their
original terms (it being understood that, in the event of any discrepancy
between this provision and the terms and conditions of the MIP and applicable
grant agreement for the 2008 Grant, this provision shall prevail).

(d) Notwithstanding anything in this Section 5.5 to the contrary, in the event
that the Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and Executive is not “disabled” within the
meaning of Section 409A(a)(2)(C) of the Code as of the date of separation from
service, no payments hereunder that are “deferred compensation” subject to
Section 409A of the Code shall be made to Executive prior to the date that is
six (6) months after the date of the Executive’s “separation from service” (as
defined in Section 409A of the Code and any Treasury Regulations promulgated
thereunder) or, if earlier, Executive’s date of death. Following any applicable
six (6) month delay, all such delayed payments will be paid in a single lump sum
on the earliest permissible payment date.

5.6  Full Settlement; Payment Date. Except as specifically provided in this
Agreement, Executive shall have no rights to compensation or benefits upon or
after termination of employment except as may be specifically provided under the
Company’s employee benefit plans. All payments due under Section 5.5(a)(iii)
shall be paid in accordance with the applicable plan, policy, program,
arrangement or other agreement, and for any termination covered by Section
5.5(b) hereof which occurs during the period from the occurrence of a Change in
Control (as defined in Section 6.1) through the second anniversary of such
Change in Control (as defined in Section 6.1), 50% of the severance in Section
5.5(b)(i) shall be paid to Executive in a lump-sum no later than 30 days
following the date of Executive’s termination of employment, and the remainder
shall be paid in equal monthly installments during the twelve month period
following such termination of employment, as applicable.

 

5.7

Obligations Absolute; Withholding.

(a) The obligations of the Company under this Agreement shall be absolute and
unconditional and shall not be affected by any circumstances, including without
limitation (i) Executive’s receipt of compensation and benefits from another
employer in the event that Executive accepts new employment following the
termination of his employment under this Agreement, or (ii) any set-off,
counterclaim, recoupment, defense or other right which the Company or any of its
subsidiaries or affiliates may have against Executive or anyone else.

(b) All payments to Executive under this Agreement may be reduced by applicable
withholding by federal, state or local law.

 

--------------------------------------------------------------------------------



ARTICLE VI.

Miscellaneous

6.1  Change in Control Protections. Upon the occurrence of a Change in Control
(as defined below), Executive’s outstanding equity and long-term incentive
awards shall immediately vest (and not be subject to forfeiture for any reason)
in a manner to enable Executive to fully participate in the Change in Control
transaction and, to the extent any vested stock options granted on or after the
Effective Date survive such Change in Control, shall thereafter remain vested
and exercisable in accordance with their original terms (including termination
in connection with a termination of Executive’s employment with the Company).
Executive shall also be entitled to the benefits and payments as set forth on
Exhibit B attached hereto. For purposes of this Agreement, including Exhibit B
attached hereto, “Change in Control” shall mean the occurrence, of any of the
following events:

(i)        the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of “beneficial ownership” (as
defined below) of 50% or more of either (A) the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, that beneficial ownership by any of D. E.
Shaw Laminar Portfolios, L.L.C., Goldman, Sachs & Co., Chilton Capital
Management, LLC, Sigma Capital Associates, LLC, Greywolf Capital Management
Limited Partnership, or any of their respective affiliates shall not be taken
into account in the numerator for purposes of determining whether the limit set
forth above has been exceeded and, provided further that for purposes of this
clause (i) the following acquisitions shall not constitute a Change in Control:
(1) any acquisition directly from the Company; (2) any acquisition by the
Company or any corporation controlled by the Company; (3) any acquisition by any
corporation pursuant to a transaction which complies with (A) and (B) of clause
(iii) of this Section 6.1;

(ii)       Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii)      The term “Business Transaction”, as used herein, shall not include
the transactions referred to in the Equity Commitment Agreement, dated April 1,
2008,

 

--------------------------------------------------------------------------------



between the Company and each of D. E. Shaw Laminar Portfolios, L.L.C., Sigma
Capital Associates, LLC, CDGO, LLC and Q Funding III L.P. The consummation of a
recapitalization, restructuring, exchange of equity for debt or debt for equity
or a reorganization, merger or consolidation or sale or other disposition of all
or substantially all of the assets of the Company (a “Business Transaction”), in
each case, unless, following such Business Transaction, (A) all or substantially
all of the individuals and entities who were the beneficial owners (as defined
below), respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Transaction
beneficially own, directly or indirectly, 50% or more of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportion as their ownership immediately prior to such Business
Transaction of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; and (B) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Business Transaction; or

(iv)      The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

For purposes of this Section 6.1, “beneficial ownership” or “beneficial owner”
shall have the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under
the Exchange Act, except that in calculating the beneficial ownership of any
Person, such Person shall be deemed to have beneficial ownership of all
securities that such Person has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition; provided,
however, that such Person shall not be deemed to have beneficial ownership of
securities subject to a stock purchase agreement, a merger agreement, or similar
agreement, until the consummation of the transaction contemplated by such
agreement.

6.2  No Mitigation. Executive shall not be required to mitigate damages
resulting from his termination of employment.

6.3  Indemnification/D&O Liability Insurance. The Company agrees before, during
and after the Term to indemnify and hold harmless Executive (and advance him
expenses) to the fullest extent permitted by the Company’s or any affiliates’
articles of incorporation and/or by-laws, which for Foamex International Inc.
shall be the articles and by-laws as in effect as of the Effective Date (unless
such documents are amended in a manner favorable to Executive, in which case
Executive shall be afforded the benefits of such amendment), or if greater, in
accordance with applicable law for actions or inactions of Executive as an
officer, director, employee or agent of the Company or any affiliate or as a
fiduciary of any benefit plan of any of

 

--------------------------------------------------------------------------------



the foregoing or as otherwise set forth in the applicable document. The Company
also agrees to provide Executive with directors’ and officers’ liability
insurance coverage both during and, with regard to matters occurring during,
employment or while serving as a director of the Company or any affiliate, which
coverage will be at a level at least equal to the level being maintained at such
time for the then current officers and directors and shall continue until such
time as suits can no longer be brought against Executive as a matter of law.

 

6.4

Benefit of Agreement; Assignment; Beneficiary.

 

(i)        This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns, including, without limitation, any
corporation or person which may acquire all or substantially all of the
Company’s assets or business, or with or into which the Company may be
consolidated or merged. This Agreement shall also inure to the benefit of, and
be enforceable by, Executive and his personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

(ii)       No rights or obligations of Executive hereunder may be assigned or
transferred by Executive, without the prior written consent of the Company,
except to the extent permitted under any applicable plan, policy, program,
arrangement of, or other agreement with, the Company or its affiliates or by
will or operation of law. No rights or obligations of Foamex International Inc.
or Foamex L.P. under this Agreement may be assigned by either entity, without
the prior written consent of Executive, except that such rights may be, and such
obligations shall be, assigned or transferred pursuant to a merger or
consolidation in which Foamex International Inc. is not the continuing entity or
a sale or liquidation or other disposition of all or substantially all of the
assets of Foamex International Inc., provided that the assignee or transferee is
the successor to all or substantially all of the assets of Foamex International
Inc. and assumes the liabilities, obligations and duties of Foamex International
Inc. and Foamex L.P. (and to the extent applicable their respective subsidiaries
and affiliates) under this Agreement. For the avoidance of doubt, “Company”
shall include any successor entity to Foamex International Inc.; provided,
however, upon any Change in Control, if such successor, transferee or assignee
conducts businesses which were not conducted by the Company immediately prior to
such transaction (“Other Businesses”), references to the Company and its
affiliates or subsidiaries in Article IV of this Agreement shall not include
such Other Businesses nor shall any reference to employees, agents, customers or
suppliers include a reference to an employee, agent, customer or supplier of
such successor entity unless such employee, agent, customer or supplier was also
an employee, agent, customer or supplier of the Company immediately prior to
such transaction. Any action taken by Foamex International Inc. under this
Agreement shall be deemed to be an action by the Company.

(iii)       If Executive should die while any amount, benefit or entitlement
would still be payable (or due) to Executive hereunder if he had continued to
live,

 

--------------------------------------------------------------------------------



all such amounts, benefits and entitlements shall be paid or provided in
accordance with the terms of this Agreement to Executive’s beneficiary, devisee,
legatee or other designee, or if there is no such designee, to Executive’s
estate.

6.5  Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered, or if sent by registered or
certified mail, postage prepaid, with return receipt requested, or by a
nationally recognized overnight courier addressed: (a) in the case of the
Company to Foamex International Inc., Attention: General Counsel at the address
of the Company’s headquarters at the time such notice is delivered, or to such
other address and/or to the attention of such other person as the Company shall
designate by written notice to Executive; and (b) in the case of Executive, to
his then current home address as shown on the Company’s records, or to such
other address as Executive shall designate by written notice to the Company. Any
notice given hereunder shall be deemed to have been given at the time of receipt
thereof by the person to whom such notice is given (which in the case of
registered or certified mail or overnight courier, shall be the date
acknowledgement of delivery is obtained by such service). Any notice given to
Foamex International Inc. by Executive shall be deemed to be a notice to the
Company for purposes of this Agreement.

6.6  Entire Agreement; Amendment. This Agreement shall be effective and binding
on the parties as of the date first written above. Except as noted in this
Agreement, including without limitation Section 3.1(d), this Agreement contains
the entire agreement of the parties hereto with respect to the subject matter
hereof, including, without limitation, the terms and conditions of Executive’s
employment during the Term, and supersedes any and all prior agreements and
understandings, whether written or oral, between the parties hereto with respect
to such subject matter. This Agreement may not be changed or modified except by
an instrument in writing signed by both of the parties hereto, specifically
referencing the provision being so changed or modified.

6.7  Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

6.8  Headings. The Article and Section headings herein are for convenience of
reference only do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

6.9  Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Pennsylvania
without reference to the principles of conflict of laws.

6.10      Agreement to Take Actions. Each party hereto shall execute and deliver
such documents, certificates, agreements and other instruments, and shall take
such other actions, as may be reasonably necessary or desirable in order to
effectuate the purposes hereof.

 

--------------------------------------------------------------------------------



6.11      Arbitration. Except for disputes with respect to Section 4.1(b), 4.2
or Section 4.3 hereof, any dispute between the parties hereto respecting the
meaning and intent of this Agreement or any of its terms and provisions (each, a
“Covered Claim”) shall be submitted to arbitration in Philadelphia,
Pennsylvania, in accordance with the Commercial Rules of the American
Arbitration Association then in effect, and the arbitration determination
resulting from any such submission shall be final and binding upon the parties
hereto. Each party will be responsible for his or its own legal fees and
expenses in connection with any Covered Claim. Judgment upon any such
arbitration award may be entered in any court of competent jurisdiction.

6.12      Section 409A. The parties agree that if any payment or the provision
of any amount, benefit or entitlement hereunder at the time specified in this
Agreement would subject Executive to any additional tax or interest or penalties
under Section 409A of the Internal Revenue Code of 1986, as amended and its
implementing regulations or guidance (“Section 409A”), the payment or provision
of such amount, benefit or entitlement shall be postponed to the earliest
commencement date on which the payment or the provision of such amount, benefit
or entitlement could be made without incurring such additional tax, interest or
penalties (including paying any severance that is delayed in a lump sum upon the
earliest possible payment date which is consistent with Section 409A). In
addition, to the extent that any regulations or guidance issued under Section
409A (after application of the previous provision of this paragraph) would
result in Executive being subject to the payment of interest, penalties or any
additional tax under Section 409A, the Company and Executive agree, to the
extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest, penalties or additional tax under Section 409A,
which amendment shall be reasonably determined in good faith by the Company and
Executive.

6.13      Survivorship. The respective rights and obligations of the parties
hereunder shall survive any expiration or termination of the Term of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.

6.14      Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.

6.15      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Signatures delivered by
facsimile shall be effective for all purposes.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the date first above written.

 

FOAMEX INTERNATIONAL INC.

 

 

By:

/s/ John G. Johnson, Jr.

 

Name:

John G. Johnson, Jr.

 

 Title:

 President and Chief Executive Officer

 

 

FOAMEX L.P.

 

 

By:

/s/ John G. Johnson, Jr.

 

Name:

John G. Johnson, Jr.

 

 Title:

 President and Chief Executive Officer

 

 

EXECUTIVE

 

/s/ David J. Prilutski

David Prilutski

 

 

 